Exhibit 10.68

 

CAPITAL ACCUMULATION PLAN OF

LEVI STRAUSS & CO.

 

(As Amended and Restated Effective December 1, 2003)

 

PLAN DOCUMENT AND EMPLOYEE BOOKLET

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

CAPITAL ACCUMULATION PLAN OF LEVI STRAUSS & CO.

(AS AMENDED AND RESTATED EFFECTIVE DECEMBER 1, 2003)

 

PLAN DOCUMENT AND EMPLOYEE BOOKLET

 

INTRODUCTION    Beginning in 1996, Levi Strauss & Co. (“LS&CO.”) established the
Capital Accumulation Plan of Levi Strauss & Co. (the “Plan”). The Plan provides
a vehicle by which certain eligible employees of LS&CO. or its subsidiaries that
participate under the Employee Investment Plan (the “EIP”) (collectively, the
“Company”) can supplement their retirement savings by contributing a portion of
their eligible compensation through after-tax payroll deduction upon reaching
the maximum contribution amount allowed under the EIP. Eligible after-tax
contributions under the Plan are deposited into an individual retail brokerage
account offered by Charles Schwab & Co., Inc. (the “Account”), which must be
established through LS&CO. In addition, each eligible employee who contributes
under the Plan through after-tax payroll deduction will receive a fixed Company
matching contribution of $.30 for every $1 contributed. Further, the Company may
make a discretionary matching contribution that will be determined based on the
Company’s annual performance and percent funded in the Annual Incentive Plan
(“AIP”). The better the Company’s results, the higher the Company match.     
The benefits and other provisions described in this Plan Document and Employee
Booklet are effective only if you are eligible to participate and become a
participant in the Plan.      The Company does not endorse, recommend or
guarantee any investment or service offered, provided or promised by Charles
Schwab & Co., Inc. (“Charles Schwab”) or any other offeror of investments.
Because the Account is a regular individual retail brokerage account, you are
solely responsible for selecting and monitoring your investment choices, paying
related commissions and charges, and for investment results from participating
in the Plan. Company involvement is limited to establishing your after-tax
payroll deduction, and determining and making the matching contribution, if any.
All funds contributed by you and the Company under the Plan are deposited into
your Account. Neither the Company nor any trust holds any of these funds.

 

2



--------------------------------------------------------------------------------

WHO IS ELIGIBLE
TO PARTICIPATE IN
THE PLAN?   

During any “Plan Year,” as defined below, you are eligible to participate in the
Plan if you are currently employed by the Company and meet ALL of the following
requirements:

 

¨      You are eligible to participate and elected to participate in the EIP
during the Plan Year; and

    

¨      With respect to the EIP:

 

(1)    You contributed the maximum amount permitted under the EIP during the
Plan Year. For example, for the Plan Year ending in November 2003, the maximum
amount that you could contribute to the EIP was $20,000; or

    

(2)    You received your AIP bonus in the same pay period that you contributed
the maximum amount of pre-tax contributions permitted under the EIP during the
calendar year. For example, for the calendar year ending in December 2003, the
maximum amount of pre-tax contributions that you could contribute to the EIP was
$12,000 ($13,000 in 2004).

 

The “Plan Year” for the Plan is LS&CO.’s fiscal year, which ends on the last
Sunday of each November.

HOW CAN I ENROLL IN
THE PLAN?    If you are eligible to participate in the Plan and have an existing
Account, then you will be automatically enrolled in the Plan. In the event that
you do not have an existing Account, you must submit a completed and signed
“Charles Schwab & Co., Inc. account application form” to U.S. Retirement
Benefits (and NOT to Charles Schwab) to enroll in the Plan. Please send the form
to: Levi Strauss & Co., U.S. Retirement Benefits, 1155 Battery Street KO/1, San
Francisco, CA 94111. WHEN WILL I BECOME
A PARTICIPANT?    If you are eligible to participate and become enrolled in the
Plan, you will become a participant in the Plan as of the date on which your
after-tax contributions are credited to your Account. If you properly set up
your Account by the pay period in which you contributed the maximum amount under
the EIP, your after-tax contributions through payroll will begin to be credited
to your Account as of the following pay period. If you do not have an existing
Account at the time you become eligible, your after-tax contributions will
usually begin to be credited to your Account within three or four weeks after
your Account is established. Except as provided below, you will not be permitted
to make any retroactive contributions to the Plan.

 

3



--------------------------------------------------------------------------------

HOW LONG CAN I
PARTICIPATE IN THE
PLAN?    You can continue to participate in the Plan through the last pay period
in December of each year, provided that you continue to be paid on the Home
Office payroll of LS&CO. through such date. If you cease being paid on the Home
Office payroll before such date, then your participation under the Plan will
cease as of the last pay period in which you are paid on the Home Office payroll
of LS&CO.      Example. Jean is paid on the Home Office payroll of LS&CO. during
the 2003 Plan Year. Jean participated in the EIP during the 2003 Plan Year and
contributed 10% of her EIP covered compensation. In the first pay period of
April 2003, Jean reached the maximum contribution amount under the EIP for that
Plan Year (i.e., $20,000) and had an existing Account. Beginning with the next
pay period of April 2003, she became a participant in the Plan. Jean may
continue participating in the Plan until the last pay period in December 2003.
As of the first pay period in January 2004, Jean will again be eligible to make
pre-tax contributions under the EIP. If Jean contributes the maximum amount
permitted under the EIP during 2004, she will again become eligible to
participate in the Plan through the last pay period in December 2004.      If
you cease being paid on the Home Office payroll while you participate in the
Plan, you will not be permitted to make any additional contributions to the Plan
through payroll deduction and you may not be entitled to receive the
discretionary Company match, if any. However, if you resume being paid on the
Home Office payroll before the last pay period of December in the year in which
you participated in the Plan and have an existing Account, then you will be
eligible to recommence your participation in the Plan. If you do not have an
existing Account when you resume being paid on Home Office payroll, then you
will be eligible to recommence your participation in the Plan as of the first
pay period after you reestablish your Account. Please note that your after-tax
contributions to your Account will usually restart within three or four weeks
after your Account is reestablished. Again, except as provided below, please
remember that you will not be permitted to make any retroactive contributions to
the Plan.

 

4



--------------------------------------------------------------------------------

     Notwithstanding the foregoing, if you become a participant in the Plan
solely because you received your AIP bonus in the same pay period that you
contributed the maximum amount of pre-tax contributions permitted under the EIP
during the Plan Year, your participation in the Plan will terminate immediately
as of the date your one-time make-up contribution is credited to your Account,
in accordance with the Section entitled “BESIDES PAYROLL DEDUCTIONS, IS THERE
ANY OTHER WAY TO CONTRIBUTE TO THE PLAN?” However, you will be eligible to
recommence your participation in the Plan during such Plan Year, in accordance
with the terms of the Plan, if you contribute the maximum amount permitted under
the EIP during such Plan Year. HOW MUCH MAY I
CONTRIBUTE TO THE PLAN
DURING EACH PAY PERIOD?    You may contribute up to 10% (in 1% increments) of
your “covered compensation,” as defined below, to your Account during each pay
period that you are eligible to participate in the Plan. Unless you specify
otherwise, your CAP contribution percentage will be the percentage you elected
under the EIP (up to 10%).      If your covered compensation increases during
the year, the amount of your payroll deduction to the Plan will also increase
because your deduction is based on your designated contribution percentage.
Likewise, if your covered compensation decreases during the year, the amount of
your payroll deduction to the Plan will also decrease.      “Covered
compensation” means your base salary and AIP bonus, including deferrals of such
amounts under the Deferred Compensation Plan for Executives.
CAN I CHANGE MY PAYROLL
DEDUCTION?    You may increase (up to 10%), decrease, or stop your payroll
deductions to the Plan at any time. Your request will become effective as soon
as practicable following the date you submit your request. Generally, your
request will take at least two pay periods to become effective. WHAT HAPPENS TO
MY
PAYROLL DEDUCTION?    The amount deducted from your paycheck, along with the
fixed Company match and discretionary Company match, if any, will be sent to
Charles Schwab and automatically deposited into a money market fund in your
Account. You may then contact Charles Schwab directly to request that your funds
be redirected to other investments offered through Charles Schwab.

 

5



--------------------------------------------------------------------------------

BESIDES PAYROLL
DEDUCTIONS, IS THERE
ANY OTHER WAY TO
CONTRIBUTE TO THE
PLAN?    Generally, you are permitted to contribute up to 10% of your covered
compensation to your Account only through payroll deductions. However, you may
transfer funds from non-payroll sources to your Account at any time by sending a
hand-drawn personal check directly to Charles Schwab and not to the Company.
Because you own your Account, you are permitted to make these contributions to
your Account at any time. However, such outside funds will not be eligible for
any Company match. WHAT IS THE AMOUNT
OF THE MATCHING
CONTRIBUTION?    Effective December 1, 2003, contributions made to the Plan are
eligible for both a fixed and discretionary match. The fixed Company match will
be made each pay period and will also be applied to any contribution you make to
the Plan from your annual AIP bonus. The discretionary Company match provides
for a variable matching contribution directly tied to the Company’s annual
performance and percent funded in the AIP. If the Company’s Board of Directors
determines that the AIP is funded at or above 100%, a variable matching
contribution will be made in accordance with the following table.

 

   

AIP Percent Funded

--------------------------------------------------------------------------------

 

Variable Matching Contribution

--------------------------------------------------------------------------------

   

120%

  85%    

115%

  50%    

110%

  30%    

105%

  15%     100%   10%

     Since the Company’s performance will be determined at the end of the fiscal
year, the discretionary Company match will be made to your Account as soon as
administratively practicable. In order to be eligible to receive the
discretionary Company match for a year, you must be employed with the Company as
of the last day of the plan year unless you retire or are laid off during that
year. IN WHOSE NAME WILL
MY ACCOUNT BE
REGISTERED?    Your Account will be a regular individual brokerage account
registered in your name with Charles Schwab. Unlike the EIP, you (not a trust)
will own the investments directly and in your name. No funds are set aside in a
trust or held by the Company.

 

6



--------------------------------------------------------------------------------

HOW CAN I INVEST THE
FUNDS IN MY ACCOUNT?    You will need to contact Charles Schwab directly and
select how to invest the funds in your Account. Charles Schwab offers various
investment options for you to choose from. Because your Account is a regular
individual brokerage account, you have sole responsibility to make and monitor
your investments under the Plan. Your investments through the Account can go up
or down, and any risk of loss is borne by you. The Company’s only involvement is
limited to determining and making the match, if any, and depositing your payroll
and eligible AIP make-up contributions to the Plan.      Also, you should be
aware that Charles Schwab may have requirements, limitations, commissions,
conditions, and fees with respect to the investment of funds contributed to your
Account. Such matters are solely within the control of Charles Schwab and not
the Company. Fulfillment or compliance with any of these requirements,
limitations or conditions and payment of any commissions and fees is your
personal responsibility. DOES THE COMPANY
PROTECT ME AND MY
INVESTMENTS IF MY
INVESTMENTS LOSE
MONEY?    The Company will not protect or guarantee your Account in any way.
Thus, for example, if your investments lose money, the stock markets crash, or
Charles Schwab files bankruptcy or is otherwise unable to cover the funds
credited to your Account, you alone will assume the risk of loss on your
investments. Since each investment option presents varying degrees of risk and
return characteristics, you should consult with your financial advisor before
selecting which investment options are right for you. WILL I RECEIVE
ACCOUNT STATEMENTS?    Charles Schwab will send you periodic statements
regarding your Account balance and transaction confirmations. The frequency and
content of any information regarding your Account are the sole responsibility of
Charles Schwab, and not the Company. MAY I WITHDRAW FUNDS
FROM MY ACCOUNT
WHILE I AM EMPLOYED
BY THE COMPANY?    Because you own your Account, you are permitted to withdraw
funds at any time. However, please remember that if you withdraw your funds and
close your Account, you will need to timely re-open your Account in order to
avoid any interruption in your payroll and eligible AIP make-up contributions to
the Plan if you reach the EIP maximum contribution limit. WHAT ARE MY OPTIONS
WITH RESPECT TO MY
ACCOUNT AFTER MY
SEPARATION FROM
EMPLOYMENT WITH THE
COMPANY?    After your separation from employment with the Company, you are
permitted to request a withdrawal from your Account at any time. The Company has
no involvement with your Account after you separate from employment. However, if
a Company match is mistakenly made to your Account following your separation
from employment, the Company has a right to obtain a refund of that money.

 

7



--------------------------------------------------------------------------------

WHAT ARE THE TAX
CONSEQUENCES OF
PARTICIPATING IN THE
PLAN?    The federal income tax laws are complex and change from time to time.
The following description is based on the current federal income tax laws and
does not discuss tax consequences of participating in the Plan under any local,
state, or foreign tax laws. Also, the following description is intended solely
to be general and should not be relied upon as specific tax advice. Because each
individual’s situation is unique, you should consult with your tax advisor about
the specific tax consequences of participating in the Plan.     

q       The Plan is a voluntary investment program. There is no identifiable tax
benefit to you by participating in the Plan. Specifically, you should be aware
of the following:

    

q       Your payroll deduction contributions are made on an after-tax basis.
This means that your contributions are included in your gross income and are
subject to federal income, employment (including Social Security) and other
taxes.

    

q       You will have taxable income upon the payment of any Company matching
contribution to the Plan. Thus, the Company is required to withhold specific
amounts of tax in connection with any matching contribution.

    

q       Buying and selling securities and other investments in your Account may
generate taxable income, either as capital gains or ordinary income. It will be
your responsibility to report this income and pay any applicable taxes.

    

q       In order for you to correctly report and pay any taxes with respect to
the investment of your Account, you must accurately record your basis in any
investment.

     You solely bear the responsibility to ascertain any reportable income with
respect to your Account, and report such income and pay any applicable taxes.
For information relating to any tax for which you are liable with respect to
your Account, you should contact either Charles Schwab, any other offeror of
investments held in your Account, and/or your tax advisor.
IS THIS A TAX-QUALIFIED
PLAN?    The Plan is a non-qualified retirement plan, which means that the Plan
is not qualified under Sections 401(a), 401(k), or 423 of the Internal Revenue
Code. Thus, the benefits offered under such Sections of the Code, including but
not limited to deferral of taxes on contributions or investment earnings, are
not available to you by participating in the Plan.

 

8



--------------------------------------------------------------------------------

IS THIS AN ERISA
PLAN?    The Plan is not subject to any of the provisions of the Employee
Retirement Income Security Act of 1974, including but not limited to the
reporting, disclosure, and fiduciary responsibility rules. CAN THE PLAN BE
AMENDED OR
TERMINATED?    LS&CO. reserves the right to amend, suspend or terminate the Plan
at any time and for any reason, in whole or in part, including the existence,
timing, or amount of the Company match, the suspension rules or the brokerage
firm. The Plan may be amended in writing by the Board of Directors of LS&CO. or
by any person to whom the Board of Directors has delegated such authority.     
In addition, Charles Schwab may change its rules, policies, investment choices
and fee and commissions structure. Those changes, and any communications
describing such changes, are the sole responsibility of Charles Schwab.
WHO ADMINISTERS
THE PLAN?   

The Plan is administered by the Administrative Committee for Retirement Plans,
to the extent described below. The Administrative Committee, or its delegate, is
responsible for administration of the Plan in the following respects:

¨      Determination of eligibility to participate;

 

¨      Interpretation of the Plan; and

 

¨      The provision of forms relating to participation in the Plan, excluding
any forms required by Charles Schwab in connection with your Account.

WHAT ARE CHARLES
SCHWAB’S
RESPONSIBILITIES
UNDER THE PLAN?   

With respect to the Plan, Charles Schwab is responsible for the following:

 

¨      The investments offered to Plan participants;

    

¨      The provision of information to Plan participants regarding Accounts,
including but not limited to information regarding assets held in your Account,
dividends paid with respect to Account investments, gains or losses on
transactions involving your Account investments, and taxes for which you may be
liable with respect to your Account or its investments; and

    

¨      The execution of your investment instructions with respect to your
Account.

 

9



--------------------------------------------------------------------------------

     Charles Schwab has sole responsibility with respect to your Account. The
Company is not responsible for any requirements, conditions, investment options
or other decisions by Charles Schwab, or for the content or timing of any
communications or reports from Charles Schwab. WHO DO I CONTACT FOR
ADDITIONAL INFORMATION
ABOUT THE PLAN?   

If you have any questions about the Plan, please contact U.S. Retirement
Benefits:

 

U.S. Retirement Benefits

Levi Strauss & Co.

P.O. Box 7215

San Francisco, CA 94120

Phone: (415) 501-1532

 

The Company may from time to time distribute information about the Plan via hard
copy, email, or voicemail.

 

IN WITNESS WHEREOF, LS&CO. has caused this document to be executed by its duly
authorized officer this 17th day of November, 2003.

 

    LEVI STRAUSS & CO.     /s/    FRED D. PAULENICH    

--------------------------------------------------------------------------------

   

Fred D. Paulenich

Senior Vice President of Worldwide Human Resources

 

10